 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of July 10,
2014, with an effective date of July 11, 2014 (the “Effective Date”), by and
between Ventrus Biosciences, Inc., a Delaware corporation with principal
executive offices at 99 Hudson Street, 5th Floor, New York, NY 10013 (the
“Company”), and Lee Arnold, residing at 55 Chestnut Street, Mt. Sinai, NY
11766-2326 (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Employee as Chief Scientific Officer
and Vice President, Research and Development, and the Employee desires to accept
employment by the Company; and

 

WHEREAS, the parties desire to enter into this Agreement, setting forth the
terms and conditions of the Employee’s employment with the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.          Employment.

 

(a)          Services. The Employee will be employed by the Company as its Chief
Scientific Officer. The Employee will report to the Company’s Chief Operating
Officer and President and shall perform such duties as are consistent with a
position as Chief Scientific Officer and Vice President, Research and
Development (the “Services”). The Employee agrees to perform such duties
faithfully, to devote substantially all of his working time, attention and
energies to the business of the Company, and while he remains employed and
subject to the terms of this Agreement, not to engage in any other business
activity that is in conflict with his duties and obligations to the Company.
Without limiting or derogating from the foregoing, the Company hereby consents
to the Employee’s business activities in existence as of the Effective Date, as
previously disclosed by the Employee to the Company.

 

(b)          Acceptance.     The Employee hereby accepts such employment and
agrees to render the Services.

 

2.          Term. The Employee’s employment under this Agreement shall be
“at-will” and shall be deemed to commence on the Effective Date and shall
continue in effect until terminated pursuant to Section 8 of this Agreement by
either the Company or the Employee (the “Term”).

 

3.          Best Efforts; Place of Performance.

 

(a)           The Employee shall devote substantially all of his business time,
attention and energies to the business and affairs of the Company and shall use
his best efforts to advance the best interests of the Company and during the
Term shall not be actively engaged in any other business activity, whether or
not such business activity is pursued for gain, profit or other pecuniary
advantage, that will interfere with the performance by the Employee of his
duties hereunder or the Employee’s availability to perform such duties or that
will adversely affect, or negatively reflect upon, the Company.

 

 

 

 

(b)           The duties to be performed by the Employee hereunder shall be
performed at the principal executive offices of the Company during the Term, or
such other location as is mutually agreed to in writing by the parties.

 

4.          Compensation. As full compensation for the performance by the
Employee of his duties under this Agreement, the Company shall pay the Employee
as follows:

 

 (a)          Base Salary. The Company shall pay Employee an annual salary (the
“Base Salary”) equal to three hundred fifteen thousand dollars ($315,000) per
year. Payment shall be made in accordance with the Company’s normal payroll
practices. The Base Salary will be subject to periodic review and adjustment in
the Company’s discretion.

 

(b)          Annual Milestone Bonus. At the sole discretion of the Company’s
Board of Directors (the “Board”), the Employee may receive a discretionary bonus
on each anniversary of the Effective Date during the Term (the “Annual Milestone
Bonus”) in an amount up to thirty percent (30%) of his then current Base Salary
based on the attainment by the Employee of certain financial, clinical
development and business milestones (the “Milestones”) as established annually
by the Board (or a committee thereof), after consultation with the Employee,
prior to the start of each anniversary of this Agreement. The Milestones for the
first year of this Agreement shall be established by the Board subsequent to,
but not more than sixty (60) days following, the Effective Date. The Milestones
for each subsequent year shall be established by the Board at least sixty (60)
days prior to each anniversary of this Agreement. In order to receive an Annual
Milestone Bonus for any given year, the Employee must be actively employed by
the Company on the last calendar day of the applicable bonus year. Accordingly,
the Employee forfeits any Annual Milestone Bonus for which the Employee might
otherwise be eligible if the Employee’s employment ends for any reason before
the applicable anniversary of the Effective Date. The Annual Milestone Bonus
shall be payable either as a lump-sum payment or in installments as determined
by the Board in its sole discretion, provided, however, if the Board determines
to pay the Employee in installments, such installments shall be no less
frequently than monthly, and shall be over a time period not to exceed four (4)
months, unless otherwise agreed by the Employee in writing. Notwithstanding the
foregoing, the Annual Milestone Bonus, if any, for a given year will be paid in
full no later than March 15 of the calendar year immediately following the
calendar year for which the Annual Milestone Bonus, if any, is earned.

 

(c)          Withholding. The Company shall withhold all applicable federal,
state and local taxes, social security and such other amounts as may be required
by law from all amounts payable to the Employee under this Section 4.

 

(d)          Equity. Subject to and upon approval by the Board, the Company will
grant to the Employee an option to purchase shares of common stock of the
Company (the “Stock Options”). The Stock Options will be subject to vesting over
three years, and will otherwise be subject to the terms and conditions of the
Company’s stock option plan and a stock option agreement as approved by the
Board setting forth the exercise price, vesting conditions and other
restrictions. The Stock Options and any subsequently granted equity or
derivative securities will be collectively referred to in this Agreement as the
“Equity Awards.”

 

1

 

 

(e)          Expenses. The Company shall reimburse the Employee for all normal,
usual and necessary expenses incurred by the Employee in furtherance of the
business and affairs of the Company, including reasonable travel and
entertainment, upon timely receipt by the Company of appropriate vouchers or
other proof of the Employee’s expenditures and otherwise in accordance with any
expense reimbursement policy as may from time to time be adopted by the Company.

 

(f)          Other Benefits. The Employee shall be entitled to all rights and
benefits for which he shall be eligible under any benefit or other plans
(including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans and other so-called “Fringe Benefits”) as the Company shall
make available to other similarly-situated employees from time to time. In
addition, if applicable, the Company shall reimburse the Employee for his
reasonable licensing fees, continuing professional education, and other
professional dues.

 

(g)          Vacation. The Employee shall, during the Term, be entitled to a
vacation of four (4) nonconsecutive weeks per annum, in addition to holidays
observed by the Company. All vacation time will be earned in accordance with the
Company’s vacation plan or policy, as it may be instituted from time to time.

 

5.          Confidential Information and Inventions.

 

(a)          The Employee recognizes and acknowledges that in the course of his
duties he is likely to receive confidential or proprietary information owned by
the Company or third parties with whom the Company has an obligation of
confidentiality, relating to and used in the Company’s business (collectively,
“Confidential and Proprietary Information”). Confidential and Proprietary
Information shall include, but shall not be limited to, confidential or
proprietary scientific or technical information, data, formulas and related
concepts, business plans (both current and under development), client lists,
promotion and marketing programs, trade secrets, or any other confidential or
proprietary business information relating to development programs, costs,
revenues, marketing, investments, sales activities, promotions, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company or of any affiliate or client of the
Company, and any and all information relating to the operation of the Company’s
business which the Company may from time to time designate as confidential or
proprietary or that the Employee reasonably knows should be, or has been,
treated by the Company as confidential or proprietary. The Employee expressly
acknowledges that the Confidential and Proprietary Information constitutes a
protectable business interest of the Company. The Employee further agrees that
if any information that the Company deems to be a trade secret is found by a
court of competent jurisdiction not to be a trade secret, such information will,
nevertheless, be considered Confidential and Proprietary Information for
purposes of this Agreement. Confidential and Proprietary Information does not
include any information that: (i) at the time of disclosure is generally known
to, or readily ascertainable by, the public; (ii) becomes known to the public
through no fault of the Employee or other violation of this Agreement; or (iii)
is disclosed to the Employee by a third party under no obligation to maintain
the confidentiality of the information. The Employee agrees, during and after
the Term, except as reasonably necessary for the fulfillment of his duties under
this Agreement: (i) not to use any such Confidential and Proprietary Information
for himself or others; (ii) to keep confidential and not disclose or make
accessible to any other person or entity any Confidential and Proprietary
Information; and (iii) not to take any Company Confidential and Proprietary
Information (including but not limited to writings, correspondence, notes,
drafts, records, invoices, technical and business policies, computer programs or
disks) from the Company’s offices at any time. The Employee agrees to return
immediately all Company material and reproductions (including but not limited to
writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof in his possession to the
Company upon termination of employment, or at any time upon the Company’s
request.

 

2

 

 

(b)          Except with prior written authorization by the Company, the
Employee agrees not to disclose or publish any of the Confidential and
Proprietary Information, or any confidential, scientific, technical or business
information of any other party to whom the Company owes an obligation of
confidence, at any time during or after his employment with the Company. The
restrictions in this Section 5(b) and in Section 5(a) above will not apply to
any information that the Employee is required to disclose by law, provided that
the Employee (i) notifies the Company of the existence and terms of such
obligation, (ii) gives the Company a reasonable opportunity to seek a protective
or similar order to prevent or limit such disclosure, and (iii) only discloses
that information actually required to be disclosed.

 

(c)          The Employee agrees that all inventions, discoveries, improvements
and patentable or copyrightable works (“Inventions”) initiated, conceived or
made by him, either alone or in conjunction with others, during the course of
his employment by the Company or that result from work performed by the Employee
for the Company, shall be the sole property of the Company to the maximum extent
permitted by applicable law and, to the extent permitted by law, shall be “works
made for hire” as that term is defined in the United States Copyright Act (17
U.S.C.A., Section 101). The Company shall be the sole owner of all patents,
copyrights, trade secret rights, and other intellectual property or other rights
in connection therewith. The Employee hereby assigns to the Company all right,
title and interest he may have or acquire in all such Inventions; provided,
however, that the Board may in its sole discretion agree to waive the Company’s
rights pursuant to this Section 5(c) with respect to any Invention that is not
directly or indirectly related to the Company’s business. The Employee further
agrees to assist the Company in every proper way (but at the Company’s expense)
to obtain and from time to time enforce patents, copyrights or other rights on
such Inventions in any and all countries, and to that end the Employee will
execute all documents necessary:

 

(i)          to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

 

3

 

 

(ii)         to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

 

To the extent this Agreement is required to be construed in accordance with the
laws of any state which precludes a requirement to assign certain classes of
inventions made by an employee, this Section 5 will be interpreted not to apply
to any invention which a court rules and/or the Company agrees falls within such
classes.

 

(d)          The Employee acknowledges that, while performing the services under
this Agreement the Employee may locate, identify and/or evaluate patented or
patentable inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields which may
be of potential interest to the Company (the “Third-Party Inventions”). The
Employee understands, acknowledges and agrees that all rights to, interests in
or opportunities regarding, all Third-Party Inventions identified by the Company
or its affiliates or either of the foregoing persons’ officers, directors,
employees (including the Employee), agents or consultants during the Term shall
be and remain the sole and exclusive property of the Company or such affiliate
and the Employee shall have no rights whatsoever to such Third-Party Inventions
and will not pursue for himself or for others any transaction relating to the
Third-Party Inventions which is not on behalf of the Company.

 

(e)          The provisions of this Section 5 shall survive any termination or
expiration of this Agreement.

 

6.          Non-Competition and Non-Solicitation. The Employee understands and
recognizes that his services to the Company are special and unique and that in
the course of performing such services the Employee will have access to and
knowledge of Confidential and Proprietary Information (as defined in Section 5)
and will become knowledgeable of and familiar with the Company’s customers as
well as the Company’s business. The Employee acknowledges that, due to the
unique nature of the Company’s business, the loss of any of its clients or
business flow or the improper use of its Confidential and Proprietary
Information could create significant instability and cause substantial damage to
the Company and therefore the Company has a strong legitimate business interest
in protecting the continuity of its business interests and the restrictions
herein agreed to by the Employee narrowly and fairly serve such an important and
critical business interest of the Company. Therefore, the Employee covenants and
agrees as follows:

 

(a)          Definitions. As used in this Agreement, the following terms have
the meanings given to such terms below:

 

(i)          “Business” means (A) the development of novel molecules (Core
Protein Allosteric Modulators) aimed at hepatitis B core protein for the
specific disease treatment of hepatitis B virus (HBV); (B) the development of
novel prescription drugs for the specific disease treatment of anal fissures,
provided that the Company actively engages in such business during the Term; (C)
the development of (i) drug products that treat diseases with living bacteria,
(ii) oral vaccines and (iii) products that orally deliver bacteria, viruses,
complex molecules (such as proteins) and small molecules to the terminal ileum
and/or colon; and (D) any other business that the Company is actively engaged in
at the time of the date of termination, provided that this clause (C) shall only
apply if Employee is involved with that other business.

 

4

 

 

(ii)         “Customer” means (A) any person or entity who is or was a customer
of the Company at the time of, or during the six (6) month period prior to, the
date of the Employee’s termination and with whom the Employee had dealings on
behalf of the Company in the course of his employment with the Company, or about
whom the Employee received Confidential and Proprietary Information in the
course of his employment with the Company, and (B) any prospective customer to
whom, within the six (6) month period prior to the Employee’s date of
termination, the Company had submitted proposals to for services of which the
Employee has knowledge, whether or not such proposals have yet to be executed
into contracts, provided that, the Company has a legitimate expectation of doing
business with such prospective customer, and provided further that the Employee
has had material business contacts with such prospective customer on behalf of
the Company, whether such contact was initiated by the prospective customer or
by the Employee.

 

(iii)        “Company Employee” means (A) any person who is an employee of the
Company at the time of the date of the Employee’s termination of employment, and
(B) any person who was an employee of the Company during the six (6) month
period prior to the termination of Employee’s employment.

 

(iv)        “Person” means any person, firm, partnership, joint venture,
corporation or other business entity.

 

(v)         “Restricted Period” means the period commencing on the date of the
Employee’s termination of employment and ending twelve (12) months thereafter,
provided, however, that this period will be tolled and will not run during any
time the Employee is in violation of this Section 6, it being the intent of the
parties that the Restricted Period will be extended for any period of time in
which the Employee is in violation of this Section 6.

 

(vi)        “Restricted Territory” means any country in which the Company does
business as of the Employee’s date of termination, including without limitation,
each country to which the Employee directed or in which the Employee performed
employment-related activities on behalf of the Company at the time of, or during
the six (6) month period prior to, the Employee’s date of termination and each
country in which the Company is actively preparing to conduct business within
the six (6) month period immediately following the Employee’s date of
termination, provided that the Employee is materially involved in such
preparations; or if that geographic territory is deemed by a court of competent
jurisdiction to be overly broad, the United States of America; or if that
geographic territory is deemed by a court of competent jurisdiction to be overly
broad, any state, province or similar geographic subdivision in which the
Company does business as of the Employee’s date of termination, including
without limitation each state to which the Employee directed or in which the
Employee performed employment-related activities on behalf of the Company at the
time of, or during the six (6) month period prior to, the date of termination;
or if that geographic territory is deemed by a court of competent jurisdiction
to be overly broad, the States of New York and Indiana.

 

5

 

 

(b)          Non-Competition. During his employment with the Company, the
Employee will not, on his own behalf or on behalf of any other Person, engage in
any business competitive with or adverse to that of the Company. In addition,
during his employment with the Company and during the Restricted Period, the
Employee will not (i) engage in the Business in the Restricted Territory, or
(ii) hold a position based in or with responsibility for all or part of the
Restricted Territory, with any Person engaging in the Business, whether as an
employee, consultant, or otherwise, (A) in which Employee will have duties, or
will perform or be expected to perform services for such Person, that is or are
the same as or substantially similar to the position held by the Employee or
those duties or services actually performed by the Employee for the Company
within the twelve (12) month period immediately preceding the Employee’s date of
termination, or (B) in which the Employee will use or disclose or be reasonably
expected to use or disclose any Confidential and Proprietary Information of the
Company for the purpose of providing, or attempting to provide, such Person with
a competitive advantage with respect to the Business. For purposes of
clarification, nothing contained in this Section 6(b) shall be deemed to
prohibit the Employee from acquiring or holding, solely for investment, publicly
traded securities of any corporation, some or all of the activities of which are
competitive with the business of the Company so long as such securities do not,
in the aggregate, constitute more than five percent (5%) of any class or series
of outstanding securities of such corporation.

 

(c)          Non-Solicitation. During his employment with the Company and during
the Restricted Period, the Employee will not, directly or indirectly, on the
Employee’s own behalf or on behalf of any other Person:

 

(i)          Call upon, solicit, divert, encourage or attempt to call upon,
solicit, divert or encourage any Customer for purposes of marketing, selling or
providing products or services to such Customer that are similar to or
competitive with those offered by the Company;

 

(ii)         Induce, encourage or attempt to induce or encourage any Customer to
reduce, limit or cancel its business with the Company;

 

(iii)        Induce, encourage or attempt to induce or encourage any Customer to
purchase or accept products or services competitive with those offered by the
Company from any Person (other than the Company) engaging in the Business;

 

(iv)        Otherwise interfere or engage in any conduct that would have the
effect of interfering, in any manner, with the business relationship between the
Company and any of the Company’s Customers; or

 

(v)         Solicit, induce, or attempt to solicit or induce any Company
Employee or any independent contractor (who is then engaged by the Company or
was engaged by the Company in the prior six (6) months) to terminate his or her
employment or engagement with the Company or to accept employment or engagement
with any Person engaging in the Business within the Restricted Territory.

 

6

 

 

(d)          Direct Employment or Engagement by Customer. During his employment
with the Company and during the Restricted Period, the Employee will not be
employed or engaged (as an employee, contractor, consultant or otherwise)
directly by, or solicit employment or engagement by, any Person who, during the
Term of this Agreement, was an agent or Customer of the Company with whom the
Employee worked during his employment with the Company in a position or capacity
in which the Employee will be performing services for such Customer that are the
same as, or substantially similar to, those services provided by Employee for
the Customer during the Employee’s employment with the Company. For the
avoidance of doubt, the terms “agent” and “Customer” will not include any
investment bank, investor, lender or other financial intermediary which may
represent, invest in or otherwise deal with the Company.

 

(e)          Enforcement. In the event that the Employee breaches or threatens
to breach any provisions of Section 5 or this Section 6, then the Company will
suffer irreparable harm and monetary damages would be inadequate to compensate
the Company. Accordingly, in addition to any other rights which the Company may
have, the Company shall (i) be entitled, without the posting of bond or other
security, to seek injunctive relief to enforce the restrictions contained in
such Sections and (ii) have the right to require the Employee to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
and other benefits (collectively “Benefits”) derived or received by the Employee
as a result of any transaction constituting a breach of any of the provisions of
Sections 5 or 6, to the maximum extent permitted by law.

 

(f)          Reasonableness and Severability. Each of the rights and remedies
enumerated in Section 6(e) shall be independent of the others and shall be in
addition to and not in lieu of any other rights and remedies available to the
Company at law or in equity. The Employee hereby acknowledges and agrees that
the covenants provided for pursuant to Section 6 are essential elements of the
Employee’s employment by the Company and are reasonable with respect to their
duration, geographic area and scope and in all other respects. If, at the time
of enforcement of this Section 6, a court of competent jurisdiction holds that
the restrictions stated herein are unreasonable under the circumstances then
existing, the parties hereto agree that the maximum duration, scope or
geographic area legally permissible under such circumstances will be substituted
for the duration, scope or area stated herein. If any of the covenants contained
in this Section 6, or any part of any of them, is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies which shall be
given full effect without regard to the invalid portions. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 6 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.

 

(g)          Remedies. In the event that an actual proceeding is brought in
equity to enforce the provisions of Section 5 or this Section 6, the Employee
shall not urge as a defense that there is an adequate remedy at law nor shall
the Company be prevented from seeking any other remedies which may be available.
The Employee agrees that he shall not raise in any proceeding brought to enforce
the provisions of Section 5 or this Section 6 that the covenants contained in
such Sections limit his ability to earn a living.

 

7

 

 

(h)          Survival.  The provisions of this Section 6 shall survive any
termination of this Agreement.

 

7.          Representations and Warranties.

 

(a)          The Employee hereby represents and warrants to the Company as
follows:

 

(i)          Neither the execution or delivery of this Agreement nor the
performance by the Employee of his duties and other obligations hereunder
violate or will violate any statute, law, determination or award, or conflict
with or constitute a default or breach of any covenant or obligation under
(whether immediately, upon the giving of notice or lapse of time or both) any
prior employment agreement, contract, or other instrument to which the Employee
is a party or by which he is bound.

 

(ii)         The Employee has the full right, power and legal capacity to enter
and deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Employee enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Employee to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.

 

(b)          The Company hereby represents and warrants to the Employee that
this Agreement and the employment of the Employee hereunder have been duly
authorized by and on behalf of the Company, including, without limitation, by
all required action by the Board.

 

8.          Termination. The Employee’s employment hereunder shall be terminated
immediately upon the Employee’s death and may be otherwise terminated as
follows:

 

(a)          The Employee’s employment hereunder may be terminated by the
Company for Cause. Any of the following actions by the Employee shall constitute
“Cause”:

 

(i)          The willful failure, disregard or continuing refusal by the
Employee to perform his duties hereunder;

 

(ii)         Any act of willful or intentional misconduct, or a grossly
negligent act by the Employee having the effect of injuring, in a material way
(as determined in good-faith by the Company), the business or reputation of the
Company, including but not limited to, any officer, director, or executive of
the Company;

 

(iii)        Willful misconduct by the Employee in carrying out his duties or
obligations under this Agreement, including, without limitation, insubordination
with respect to lawful directions received by the Employee from the Chief
Executive Officer or from the Board;

 

(iv)        The Employee’s indictment of any felony or a misdemeanor involving
moral turpitude (including entry of a nolo contendere plea);

 

8

 

 

(v)         The determination by the Company, based upon clear and convincing
evidence, after a reasonable and good-faith investigation by the Company
following a written allegation by another employee of the Company, that the
Employee engaged in some form of harassment prohibited by law (including,
without limitation, age, sex or race discrimination);

 

(vi)        Any intentional misappropriation of the property of the Company, or
embezzlement of its funds or assets (whether or not a misdemeanor or felony);

 

(vii)       Breach by the Employee of any of the provisions of Sections 5, 6 or
7 of this Agreement; and

 

(viii)      Breach by the Employee of any provision of this Agreement other than
those contained in Sections 5, 6 or 7 which is not cured by the Employee within
thirty (30) business days after notice thereof is given to the Employee by the
Company.

 

(b)          The Employee’s employment hereunder may be terminated by the
Company due to the Employee’s Disability. For purposes of this Agreement, a
termination for “Disability” shall mean that the Employee is unable to perform
the essential functions of his job by reason of illness, physical or mental
disability or other incapacity, with or without a reasonable accommodation for
more than ninety (90) days (which need not be consecutive) within any twelve
(12) month period; provided, however, nothing herein will give the Company the
right to terminate the Employee prior to discharging its obligations to the
Employee, if any, under the Family and Medical Leave Act, the Americans with
Disabilities Act, or any other applicable law.

 

(c)          The Employee’s employment hereunder may be voluntarily terminated
by the Employee for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean any of the following: (i) any material reduction by the Company of
the Employee’s duties, responsibilities, or authority; (ii) any material
reduction by the Company of the Employee’s compensation or benefits payable
hereunder (it being understood that a reduction of benefits applicable to all
employees of the Company, including the Employee, shall not be deemed a
reduction of the Employee’s compensation package for purposes of this
definition); (iii) any requirement by the Company that the Employee locate
Employee’s residence or primary place of employment to a location outside a
30-mile radius of such location mutually agreed upon between the Company and the
Employee as of the Effective Date, or such other location that the Company and
the Employee may mutually agree upon and designate from time to time during the
Term; or (iv) a material breach by the Company of Section 7(b) of this Agreement
which is not cured by the Company within 30 days after written notice thereof is
given to the Company by the Employee. However, notwithstanding the above, Good
Reason shall not exist unless: (x) the Employee notifies the Company within
ninety (90) days of the initial existence of one of the adverse events described
above, and (y) the Company fails to correct the adverse event within thirty (30)
days of such notice, and (z) the Employee’s voluntary termination because of the
existence of one or more of the adverse events described above occurs within 24
months of the initial existence of the event.

 

9

 

 

(d)          The Employee’s employment may be terminated by the Company without
Cause by delivery of written notice to the Employee effective the date of
delivery of such notice.

 

(e)          The Employee’s employment may be terminated by the Employee in the
absence of Good Reason by delivery of written notice to the Company effective
fifteen (15) days after the date of delivery of such notice.

 

9.          Compensation upon Termination.

 

(a)          Accrued Benefits. Upon termination of the Employee’s employment by
either party regardless of the cause or reason, the Employee shall be entitled
to the following, referred to herein as the “Accrued Benefits”: (i) payment for
any accrued, unpaid Base Salary through the termination date; (ii) if provided
for under the Company’s vacation plan or policy or required by applicable law,
payment for any accrued, unused vacation days through the termination date; and
(iii) reimbursement for any approved business expenses that the Employee has
timely submitted for reimbursement in accordance with the Company’s business
expense reimbursement policy or practice. Except as otherwise expressly provided
by this Agreement, the Company shall have no further payment obligations to the
Employee and all Equity Awards that have not vested as of the date of
termination shall be forfeited to the Company as of such date. Subject to this
Section 9, Stock Options that have vested as of the Employee’s termination shall
remain exercisable for 90 days following such termination.

 

(b)          Severance Benefits. If the Employee’s employment is terminated
during the Term by the Company without Cause pursuant to Section 8(d), or by the
Employee for Good Reason pursuant to Section 8(c), provided that the Employee
signs and does not revoke a general release of claims against the Company within
the time period specified therein (which time period shall not exceed sixty (60)
days), in form and substance satisfactory to the Company, and provided further
that such termination is a “separation from service” within the meaning of
Treasury Regulation § 1.409A-1(h), then the Company shall provide the following
benefits to the Employee, referred to herein as the “Separation Benefits”: (i)
the continued payment in installments of the Employee’s then-current Base Salary
(less applicable taxes and withholdings) for a period of six (6) months
following the date of termination (the “Separation Pay”); (ii) all Equity Awards
which would have become vested during the six (6) months following the
termination date shall accelerate and vest; (iii) the extension of the exercise
period for all vested Stock Options to the end of their term; and (iv) provided
that the Employee properly and timely elects to continue his health insurance
benefits under COBRA after the date of termination, reimbursement for the
Employee’s applicable COBRA premiums for a period of six (6) months or until the
Employee becomes eligible for insurance benefits from another employer,
whichever is earlier. The first installment of the Separation Pay will be paid
on the Company’s first regular payday occurring sixty (60) days after the
termination date in an amount equal to the sum of payments of Base Salary that
would have been paid if he had remained in employment for the period from the
termination date through the payment date. The remaining installments will be
paid until the end of the six (6)-month period at the same rate as the Base
Salary in accordance with the Company’s normal payroll practices for its
employees. The Employee understands that if he is eligible to receive the
Separation Benefits, such Separation Benefits shall be in lieu of and not in
addition to any other severance benefits otherwise provided for herein.
Notwithstanding the foregoing, if the Employee is entitled to receive the
Separation Benefits but violates any provisions of this Agreement or any other
agreement entered into by the Employee and the Company after termination of
employment, the Company will be entitled to immediately stop paying any further
installments of the Separation Benefits. If the Employee’s employment is
terminated during the Term as a result of the Employee’s death, then the Company
shall provide to the Employee’s estate the continued payment of the Employee’s
then-current Base Salary for a period of six (6) months following the date of
termination, beginning on the Company’s first regular payday following the day
of such termination.

 

10

 

 

(c)          This Section 9 sets forth the only obligations of the Company with
respect to the termination of the Employee’s employment with the Company, except
as otherwise required by law, and the Employee acknowledges that, upon the
termination of his employment, he shall not be entitled to any payments or
benefits which are not explicitly provided in Section 9. For purposes of
clarification, if the Employee’s employment with the Company terminates upon
expiration of the Term, the Employee shall only be entitled to receive the
Accrued Benefits described in Section 9(a).

 

(d)          The provisions of this Section 9 shall survive any termination of
this Agreement.

 

10.         409A Restrictions. The intent of the parties to this Agreement is
that the payments, compensation and benefits under this Agreement be exempt from
or comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance promulgated thereunder (collectively, “Section
409A”) and, in this connection, the following shall be applicable:

 

(a)          To the greatest extent possible, this Agreement shall be
interpreted to be exempt or in compliance with Section 409A.

 

(b)          If any severance, compensation, or benefit required by this
Agreement is to be paid in a series of installment payments, each individual
payment in the series shall be considered a separate payment for purposes of
Section 409A.

 

(c)          If any severance, compensation, or benefit required by this
Agreement that constitutes “nonqualified deferred compensation” within the
meaning of Section 409A is considered to be paid on account of “separation from
service” within the meaning of Section 409A, and the Employee is a “specified
employee” within the meaning of Section 409A, no payments of any of such
severance, compensation, or benefit shall made for six (6) months plus one (1)
day after such separation from service (the “New Payment Date”). The aggregate
of any such payments that would have otherwise been paid during the period
between the date of separation from service and the New Payment Date shall be
paid to the Employee in a lump sum payment on the New Payment Date. Thereafter,
any severance, compensation, or benefit required by this Agreement that remains
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this Agreement.

 

11

 

 

(d)          The provisions of this Section 10 shall survive any termination of
this Agreement.

 

11.         Miscellaneous.

 

(a)          This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York, without giving effect to
its principles of conflicts of laws.

 

(b)          In the event of any dispute arising out of, or relating to, this
Agreement or the breach thereof (other than Sections 5 or 6 hereof), or
regarding the interpretation thereof, the parties agree to submit any
differences to nonbinding mediation prior to pursuing resolution through the
courts. The parties hereby submit to the exclusive jurisdiction of the Courts of
New York County, New York, or the United States District Court for the Southern
District of New York, and agree that service of process in such court
proceedings shall be satisfactorily made upon each other if sent by registered
mail addressed to the recipient at the address referred to in Section 11(g)
below.

 

(c)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective heirs, legal representatives,
successors and permitted assigns.

 

(d)          This Agreement, and the Employee’s rights and obligations
hereunder, may not be assigned by the Employee. The rights and obligations of
the Company under this Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of the Company, including any successors
or assigns in connection with any sale, transfer or other disposition of all or
substantially all of its business or assets.

 

(e)          This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the parties
hereto.

 

(f)          The failure of either party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect. No
waiver of any term or condition of this Agreement on the part of either party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such party.

 

(g)          All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mail. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this Section 11(g).

 

12

 

 

(h)          This Agreement sets forth the entire agreement and understanding of
the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

 

(i)          As used in this Agreement, “affiliate” of a specified person or
entity shall mean and include any person or entity controlling, controlled by or
under common control with the specified person or entity.

 

(j)          The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

(k)          This Agreement may be executed in any number of counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

13

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and intend
it to be effective as of the Effective Date by proper person thereunto duly
authorized.

 

      VENTRUS BIOSCIENCES, INC.       By: /s/ Russell H. Ellison   Name: Russell
H. Ellison   Title: Chief Executive Officer       EMPLOYEE       /s/ Lee Arnold
  Lee Arnold

 

 

